Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending. 
Election/Restrictions
Applicant’s election of group I, claims 1-19 in the reply filed on 12/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-19 are drawn to compounds and if the compounds are found to be allowable then the method of treating claims will be rejoined limited to the scope of the allowed compounds. 
Restriction is made FINAL.
Priority
This application claims priority to US provisional 62/738,962 filed 9/28/2018 and US provisional 62/731,609 filed 9/14/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8455513 and Bhatia et al. A review of Bioisoterism.
Applicant’s claims are drawn to compounds and pharmaceutical compositions of the formula 

    PNG
    media_image1.png
    157
    352
    media_image1.png
    Greyscale

R1 and R2 can be H, and X is a heteroaryl substituted. 
See claim 17 which is drawn to compounds which do not fall within the scope of formula I. as it does not have the NH-SO2- linker but has the amide linker. 

Scope and Content of Prior Art and the claims MPEP 2141.02 

    PNG
    media_image2.png
    331
    277
    media_image2.png
    Greyscale

The difference is in the linker C=O-NH- , which is applicants case is a SO2-NH-.

In column 6 , the R4 heteroaryls can be substituted or unsubstituted. 
    PNG
    media_image3.png
    106
    281
    media_image3.png
    Greyscale
and the substituents can be halogens.

Bhatia et al teaches the equivalency of NH-C=O and SO2-NH- , as an amide replacement 3) or a carboxylic replacement 2).
claim 17 and the prior art is that the heteroaryl is substituted. The prior art teaches that the het group or aryl, or heterocyclo group to be substituted. Column 6 
    PNG
    media_image4.png
    175
    273
    media_image4.png
    Greyscale
, column 5 
    PNG
    media_image5.png
    73
    276
    media_image5.png
    Greyscale

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
Since very close compounds are disclosed in the prior art and only a functional linker is different, with a teaching from Bhatia et al that  the sulfonamide linker and the amide are equivalent, one of skill in the art would be motivated to make the modification to obtain the compounds of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. US 10,858,339. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a compound which reads on the claimed compounds.

    PNG
    media_image6.png
    131
    288
    media_image6.png
    Greyscale

 The difference is in the R3 which can be a halogen. The specification does teach that the compounds can be substituted by a halogen. Table 7. Also see column 19. R1 or R2 is a heterocyclo. 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim12 of U.S. Patent No. 8455513 in view of Bhatia et al.

See the 103 rejection above.

 The same is true for US 9,365,518 . See claim 11. 
    PNG
    media_image7.png
    342
    265
    media_image7.png
    Greyscale
 The rejection is again in view of Bhatia. 


Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-68, 85, 88, 95-99 of copending Application No. 16/936,257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds claimed such as
    PNG
    media_image8.png
    87
    311
    media_image8.png
    Greyscale
, wherein R1 and R2 together form a ring with the N .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Claims 1-19 are rejected.
Claims 20-32 are currently withdrawn.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



January 14, 2021.